65 F.3d 174
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James Earl CONERLY, Plaintiff-Appellant,v.Anthony FRANKS, Postmaster General of the United States,Defendant-Appellee.
No. 94-16095.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 22, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
James Earl Conerly, an employee of the United States Postal Service, appeals pro se the district court's summary judgment in favor of the Postmaster in Conerly's action alleging discrimination on the basis of his race and disability.  This appeal is dismissed for lack of jurisdiction because the district court's order was not a final, appealable judgment.  See 28 U.S.C. Sec. 1291;  Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir.1981).  Absent certification under Fed.R.Civ.P. 54(b), the dispositions as to Conerly's Title VII claims and civil rights claims do not constitute a final, appealable judgment because Conerly's fifth cause of action, alleging discrimination on the basis of his disability, remains pending in the district court.  See Chacon, 640 F.2d at 222.  Accordingly, this appeal is dismissed for lack of jurisdiction.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3